Exhibit 10.17.1














    




















LIMITED LIABILITY COMPANY AGREEMENT




OF




BLANCO RIVER LLC
a Delaware Limited Liability Company






December 31, 2019














    










--------------------------------------------------------------------------------





LIMITED LIABILITY COMPANY AGREEMENT
OF
BLANCO RIVER LLC
a Delaware Limited Liability Company




This Limited Liability Company Agreement (this “Agreement”) of Blanco River LLC,
a Delaware limited liability company (the “Company”), dated effective as of
12:01 a.m. on December 31, 2019, is executed, agreed to and adopted, for good
and valuable consideration, by Noble Midstream Services, LLC, a Delaware limited
liability company (the “Member”).
    
ARTICLE I
Formation of Limited Liability Company


Section 1.1.    Formation. Subject to the provisions of this Agreement, the
Member does hereby form a limited liability company pursuant to the provisions
of the Delaware Limited Liability Company Act (such statute, as amended from
time to time, or any successor statute or statutes thereto, being called the
“Act”). Except as expressly provided herein to the contrary, the rights and
obligations of the Member and the administration, dissolution and termination of
the Company shall be governed by the Act.
Section 1.2.    Name. The name of the Company is Blanco River LLC. All Company
business shall be conducted in that name or such other names that comply with
applicable law as the Member may select from time to time.


Section 1.3.    Purpose. The purpose for which the Company is organized is to
engage in any lawful act or activity for which limited liability companies may
be organized under the Act.
Section 1.4.    Offices. The registered office and registered agent of the
Company in the State of Delaware shall be as specified in the Certificate of
Formation of the Company (the “Certificate”) or as designated by the Members in
the manner provided by applicable law. The offices of the Company shall be at
such places as the Members may designate, which need not be in the State of
Delaware.
Section 1.5.    Term. The Company commenced on the date of filing of record of
the Certificate by the Delaware Secretary of State and shall continue until
terminated as provided in Article X.
Section 1.6.    No State-Law Partnership. The Company shall not be considered a
partnership (including, without limitation, a limited partnership) or joint
venture, and, in the event there is more than one Member, no Member shall be a
partner or joint venturer of the other Member for any purposes other than
federal and state tax purposes, and this Agreement shall not be construed to
suggest otherwise.


Section 1.7.    Title to Company Property. All assets and property owned by the
Company, whether real or personal, tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member, individually, shall have any
ownership of such property. All the Company's assets and properties shall be
recorded as the property of the Company on its books and records.






-1-

--------------------------------------------------------------------------------




ARTICLE II
Definitions


In addition to the capitalized terms defined elsewhere in this Agreement, the
following terms shall have the respective meanings assigned to them in this
Article II:


“Act” shall have the meaning assigned to such term in Section 1.1.


“Certificate” shall have the meaning assigned to such term in Section 1.4.


“Capital Account” shall have the meaning assigned to such term in Section 9.2.


“Capital Contributions” shall mean for any Member at the particular time in
question the aggregate of the dollar amounts of any cash or the fair market
value of any property contributed to the capital of the Company, or, if the
context in which such term is used so indicates, the dollar amounts of cash or
the fair market value of any property agreed to be contributed, or requested to
be contributed, by such Member to the capital of the Company.


“Company” shall mean Blanco River LLC, the Delaware limited liability company
established pursuant to this Agreement.


“Fundamental Change” shall mean a transaction involving (i) the sale, lease,
exchange or other disposition (other than by way of mortgage, pledge, deed of
trust or trust indenture) of all or substantially all the Company's property and
assets (with or without goodwill) or (ii) a merger or consolidation in which the
Company is not the surviving entity (each, a “Fundamental Change”), subject to
the requirements of applicable law, the Certificate and this Agreement.


“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 and any
comparable successor statute or statutes thereto, as amended from time to time.


“Majority” shall mean any number in excess of 50%.


“Majority in Interest” shall mean one or more Members whose Membership Interest
in the aggregate are in excess of 65%.


“Member” or “Members” shall mean Noble Midstream Services, LLC as the member
hereof, but upon the admission of any other Persons as members of the Company,
it shall mean any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement.


“Membership Interest” shall mean the interest of a Member in the Company stated
as a percentage, and for all Members aggregating 100%. Each 1% Membership
Interest shall have a minimum stated value of $10, such that all Membership
Interests shall represent a minimum stated value of $1,000. The initial
Membership Interest of each Member is set forth in Section 3.1.


“Person” or “Persons” shall mean a natural person, partnership (whether general
or limited), limited liability company, trust (including a common law trust,
business trust, statutory trust, voting trust or any other form of trust),
estate, association (including any group, organization, co-tenancy, plan, board,
council or committee), corporation, government (including a country, state,
county or any other governmental




-2-

--------------------------------------------------------------------------------




subdivision, agency or instrumentality), custodian, nominee or any other
individual or entity (or series thereof) in its own or any representative
capacity, in each case, whether domestic or foreign, in accordance with Section
18-101(12) of the Act.


ARTICLE III
Members


Section 3.1.    Members. The names and respective Membership Interests of the
initial Members of the Company are as follows:
Membership
Member    Interest
Noble Midstream Services, LLC    100%


Section 3.2.    Additional Members and Membership Interests. Additional Persons
may be admitted to the Company as Members and Membership Interests may be
created and issued to such persons on such terms and conditions as the Members
shall determine and as shall be reflected in an appropriate amendment to this
Agreement which is approved by all the Members.


Section 3.3.    Liability of Members. No Member shall be liable for the debts,
liabilities, contracts or other obligations of the Company.
Section 3.4.    Limitations on Members. Other than as specifically provided for
in this Agreement or the Act, no Member shall: (i) be permitted to take part in
the business or control of the business or affairs of the Company; (ii) have any
voice in the management or operation of any Company property; or (iii) have the
authority or power to act as agent for or on behalf of the Company or any other
Member, to do any act which would be binding on the Company or any other Member,
or to incur any expenditures on behalf of or with respect to the Company.


ARTICLE IV
Capitalization


Section 4.1.    Contributions. The Members may, from time to time, (i) make such
contribution of cash or other property to the Company or (ii) loan funds to the
Company, as the Members may determine in their sole and absolute discretion;
provided, that the Members are under no obligation whatsoever, either express or
implied, to make any such contribution or loan to the Company.
Section 4.2.    Advances by Members. If the Company does not have sufficient
cash to pay its obligations or is otherwise in need of working capital, any
Member that may agree to do so may advance all or part of the needed funds to or
on behalf of the Company. In the absence of any written agreement to the
contrary, an advance described in this Section 4.3 shall constitute a loan from
the Member to the Company and shall bear interest from the date of the advance
until the date of payment at a rate per annum agreed to by the Members and such
Member and shall not constitute a part of such Member's Capital Contribution.


Section 4.3.    Withdrawal and Return of Capital Contribution. No Member shall
be entitled to (a) withdraw from the Company, (b) transfer or assign the
Member's interest in the Company except in accordance with Article VIII, or
(c) the return of the Member's Capital Contributions except to the extent, if
any, that distributions made pursuant to the express terms of this Agreement may
be considered as such by law or as expressly provided for in this Agreement. No
interest shall accrue on any Capital Contributions.




-3-

--------------------------------------------------------------------------------






ARTICLE V
Allocations and Distributions


Section 5.1.    Allocations of Profits and Losses. Except as may otherwise be
required by applicable Treasury regulations (including Treasury regulations
applicable to allocations attributable to Company indebtedness), all profits and
losses and all related items of income, gain, loss, deduction, and credit of the
Company shall be allocated, charged, or credited among the Members in proportion
to their respective Membership Interests.


Section 5.2.    Distributions. The Company may distribute funds to the Members
at such times and in such amounts as the Members shall determine to be
appropriate. Except as provided in Section 5.3, any such distributions shall be
made to the Members in proportion to their respective Membership Interests at
the time of the distribution with no priority as to any Member.


Section 5.3.    Liquidating Distributions. Distributions made in the course of
liquidating the Company shall be made in accordance with Section 10.2.


ARTICLE VI
Meetings of Members


Any Member may call meetings of the Members at such times and locations and for
such purposes as such Member shall determine to be appropriate and in the best
interests of the Company.


ARTICLE VII
Management


Section 7.1.    Management of the Company. Except to the extent otherwise
provided for herein, the business, property, and affairs of the Company shall be
managed by the Members. The actions of any Member taken in accordance with the
provisions of this Agreement shall bind the Company unless (a) the Member so
acting has in fact no authority to act for the Company in the particular matter
and (b) the Person with whom such Member is dealing has knowledge of the fact
that such Member has no such authority. Notwithstanding the foregoing, the vote
of a Majority in Interest of the Members shall be required with respect to any
of the following matters:


(a)
Approval of a Fundamental Change;



(b)
Admission of a new Member;



(c)    Dissolution of the Company; or


(d)
Amendment of the Certificate or this Agreement.



Section 7.2.    Liability of Members. The Members shall not have any liability
for the obligations or liabilities of the Company except to the extent provided
for in the Act.






-4-

--------------------------------------------------------------------------------




Section 7.3.    Officers. The Members may designate one or more individuals (who
may or may not be a Member, or a resident of the State of Delaware) to serve as
officers of the Company, who shall have such titles and exercise and perform
such powers and duties as shall be assigned to them from time to time by the
Members. Any officer may be removed by at the Members any time, with or without
cause. The term of an officer's service, as well as the salary and other
compensation, if any, to be paid an officer shall be determined by the Members.
Such officers shall have only the limited authority so delegated to such
officers by the Members, and such officer's actions shall be subject to
ratification by the Members.




ARTICLE VIII
Assignments of Membership Interests


No Member's Membership Interest shall be assigned, mortgaged, pledged, subjected
to a security interest or otherwise encumbered, in whole or in part, without the
prior written consent of the Members, the granting or denying of which shall be
in such other Members' sole discretion, and any attempt by a Member to assign
its interest without such consent shall be void ab initio.


ARTICLE IX
Accounting and Tax Matters


Section 9.1.    Books and Records. The Members shall cause the Secretary of the
Company to maintain books and records as required by and in accordance with the
Act. Such books shall be kept at the principal office of the Company and shall
be maintained in accordance with the terms of this Agreement. The fiscal year of
the Company shall be the calendar year.


Section 9.2.    Capital Accounts. At any time that there are two or more
Members, an individual capital account (a “Capital Account”) shall be maintained
by the Company for each Member to which shall be credited each Member's Capital
Contributions when made and each Member's share of Company profits and against
which shall be charged each Member's share of Company losses and any
distributions made to such Member. Each Capital Account shall be kept by the
Members in the manner required under Treasury Regulation
Section 1.704‑1(b)(2)(iv).


Section 9.3.      Tax Status.  For federal or applicable state income tax
purposes, the Company shall be either treated as a partnership pursuant to
Treasury Regulation Section 301.7701-3(b)(1)(i) or disregarded as an entity
separate from its Members pursuant to Treasury Regulation Section
301.7701-3(b)(1)(ii), depending on the federal and applicable state tax status
of the Members.


ARTICLE X
Dissolution, Liquidation and Termination


Section 10.1.    Dissolution. The Company shall be dissolved upon the occurrence
of any of the following:


(a)    The consent in writing of all the Members.


(b)    The adjudication of bankruptcy or insolvency of the Company or the
assignment by the Company for the benefit of creditors.






-5-

--------------------------------------------------------------------------------




(c)    The occurrence of any other event that under the Act causes the
dissolution of a limited liability company.


Section 10.2.    Liquidation and Termination. Upon dissolution of the Company,
the Members shall appoint in writing one or more liquidators who shall have full
authority to wind up the affairs of the Company and make final distribution as
provided herein. The liquidator shall continue to operate the Company properties
with all of the power and authority of Members. The steps to be accomplished by
the liquidator are as follows:


(a)    As promptly as possible after dissolution, the liquidator shall cause a
proper accounting to be made of the Company's assets, liabilities and operations
through the end of the day on which the dissolution occurs or the final
liquidation is completed, as appropriate.


(b)    The liquidator shall pay all of the debts and liabilities of the Company
(including all expenses incurred in liquidation) or otherwise make adequate
provision therefor (including without limitation the establishment of a cash
escrow fund for contingent liabilities in such amount and for such term as the
liquidator may reasonably determine). After making payment or provision for all
debts and liabilities of the Company, all remaining assets shall be distributed
to the Members. If there are two or more Members at such time, each Member's
Capital Account shall first be adjusted by (i) assuming the sale of all
remaining assets of the Company for cash at their respective fair market values
(as determined by an appraiser selected by the liquidator) as of the date of
dissolution of the Company and (ii) debiting or crediting each Member's Capital
Account with its respective share of the hypothetical gains or losses resulting
from such assumed sales in the same manner such Capital Account would be debited
or credited for gains or losses on actual sales of such assets. The liquidator
shall then by payment of cash or property (valued as of the date of dissolution
of the Company at its fair market value by the appraiser selected in the manner
provided above) distribute to the Members such amounts as are required to pay
the positive balances of their respective Capital Accounts. Such a distribution
shall be in cash or in kind as determined by the liquidator.


(c)    Except as expressly provided herein, the liquidator shall comply with any
applicable requirements of the Act, and all other applicable laws pertaining to
the winding up of the affairs of the Company and the final distribution of its
assets.


(d)    Notwithstanding any provision in this Agreement to the contrary, no
Member shall be obligated to restore a deficit balance in its Capital Account at
any time.


(e)    Upon completion of the distribution of Company assets as provided herein,
the Company shall be terminated and the Members shall cause the cancellation of
the Company with the Delaware Secretary of State and take such other actions as
may be necessary to terminate the Company.


The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 10.2 shall constitute a complete return to the
Members of their respective Membership Interests and all Company property.


ARTICLE XI
Amendments


The Certificate and this Agreement may be amended or repealed, or a new
Certificate or Agreement may be adopted, only by a written instrument executed
by a Majority in Interest of the Members.




-6-

--------------------------------------------------------------------------------






ARTICLE XII
Miscellaneous


Section 12.1.    Notices. Except as otherwise expressly provided in this
Agreement, all notices, demands, requests, or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be given either (a) in person, (b) by United States mail, (c) by fax or similar
means (with signed confirmed copy to follow by mail in the same manner as
prescribed by clause (b) above) or (d) by expedited delivery service (charges
prepaid) with proof of delivery. The Company's address for notice shall be the
principal place of business of the Company. Each Member's address for notices
and other communications shall be that set forth below such Member's name on the
signature page hereto. Any Member may change its address for notices and
communications by giving notice in writing, stating its new address for notices,
to the other Members. For purposes of the foregoing, any notice required or
permitted to be given shall be deemed to be delivered and given on the date
actually delivered to the address specified in this Section 12.1.


Section 12.2.    Partition. Each of the Members hereby irrevocably waives for
the term of the Company any right that such Member may have to maintain any
action for partition with respect to the property of the Company.


Section 12.3.    Entire Agreement. The Certificate and this Agreement constitute
the full and complete agreement of the parties hereto with respect to the
subject matter hereof and supersede all prior contracts or agreements with
respect to the Company, whether oral or written.


Section 12.4.    No Waiver. The failure of any Member to insist upon strict
performance of a covenant hereunder or of any obligation hereunder, irrespective
of the length of time for which such failure continues, shall not be a waiver of
such Member's right to demand strict compliance in the future. No consent or
waiver, express or implied, to or of any breach or default in the performance of
any obligation hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.


Section 12.5.    No Third Party Beneficiaries. Nothing in this Agreement, either
express or implied, is intended to or shall confer upon any Person other than
the parties hereto, and their respective successors and permitted assigns, any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.
Section 12.6.    Binding Effect. This Agreement shall be binding on and inure to
the benefit of the Members and their respective heirs, legal representatives,
successors and permitted assigns.


Section 12.7.    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument.


Section 12.8.    Governing Law; Severability. This Agreement is governed by and
shall be construed in accordance with the laws of the State of Delaware without
giving effect to principles of conflicts of law.






-7-

--------------------------------------------------------------------------------






[Signature Page Follows]








-8-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned Members of the Company have executed this
Agreement as of the date first set forth above.


MEMBER:    
    
NOBLE MIDSTREAM SERVICES, LLC
 


By: /s/ Aaron G. Carlson
Name:    Aaron G. Carlson
Title:    General Counsel and Secretary










    
Address for Notice:
1001 Noble Energy Way
Houston, Texas 77070


    




SIGNATURE PAGE TO
LIMITED LIABILITY COMPANY AGREEMENT OF
BLANCO RIVER LLC



